ORDER OF DISBARMENT
A Report of the Hearing Panel of the Disciplinary Board recommending that David Garcia be disbarred and that his Certificate of Admission to the Bar of the State of North Dakota be revoked was filed in the Supreme Court on July 8, 1986.
In its report to the Supreme Court the hearing panel of the Disciplinary Board asserted that Summons, Complaints and investigative reports were served and filed in five separate complaints regarding David Garcia. In all five cases Mr. Garcia failed to file an Answer. The complaints were consolidated for hearing by order of the Disciplinary Board.
Findings were filed in each complaint stating violations of Canon 1, “A Lawyer Should Assist in Maintaining the Integrity and Competence of the Legal Profession,” specifically DR 1-102(A)(4), (5), (6); Canon 6, “A Lawyer Should Represent a Client Competently,” specifically DR 6-101(A)(3) and Canon 7, “A Lawyer Should Represent a Client Zealously Within the Bounds of the Law,” specifically DR 7-101(A)(l), (2), and (3) of the Code of Professional Responsibility; as well as failure to comply with Rule 14(c) of the Rules of Disciplinary Procedure following notice of a suspension ordered by the Supreme Court and Sec. 27-14-02(2) and (7), NDCC.
A copy of the hearing panel’s report and recommendation was served upon David Garcia on July 14, 1986. He was afforded 20 days to file exceptions to the report, and 60 days to file a brief consistent with Rule 10(1), NDRDP. Mr. Garcia filed no response
On January 29, 1987, counsel for the Disciplinary Board filed a Petition with the Supreme Court to Accept the Recommendation of the Hearing Panel. The Court requested David Garcia to file a response as to why the Petition should not be granted, and allowed him 10 days from the date of receipt of the Order to respond. Service was acknowledged by Mr. Garcia on February 17, 1987, making the Response by Mr. Garcia due February 28, 1987. No response has been filed.
IT IS ORDERED, that David Garcia be disbarred and that his Certificate of Admission to the Bar of the State of North Dakota be revoked.
ERICKSTAD, C.J., deeming himself disqualified did not participate.
GERALD W. VANDE WALLE, Acting Chief Justice
H.F. GIERKE, III, Justice
HERBERT L. MESCHKE, Justice
BERYL J. LEVINE, Justice